Citation Nr: 0939470	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-37 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Atlanta, Georgia.  The Veteran testified 
before the undersigned Veterans Law Judge in August 2009; a 
transcript of that hearing is associated with the claims 
folder.

In February 2009, the United States Court of Appeals for 
Veterans Claims (Court) held that, when a claimant identifies 
PTSD without more, it cannot be considered a claim limited 
only to that diagnosis, but rather must be considered a claim 
for any mental disability that may reasonably be encompassed 
by several factors including the claimant's description of 
the claim, the symptoms the claimant describes, and the 
information the claimant submits or that VA obtains in 
support of the claim.  The Court found that such an appellant 
did not file a claim to receive benefits only for a 
particular diagnosis, but for the affliction (symptoms) his 
mental condition, whatever it is, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Thus, in accordance with Clemons, VA must consider in the 
instant case whether the Veteran has any psychiatric 
disability that is etiologically related to his military 
service.  Here, as will be discussed below, the Veteran has 
been diagnosed with an anxiety disorder, not otherwise 
specified.  Yet, a claim for service connection for a 
psychiatric disability other than PTSD has not been addressed 
by the RO.  The Board therefore refers the issue of service 
connection for a psychiatric disability other than PTSD to 
the RO for adjudication.

The issues of entitlement to service connection for a back 
disorder and PTSD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1971 RO rating decision denied the Veteran's claim 
of entitlement to service connection for a back disorder; the 
Veteran did not perfect an appeal as to this decision.

2.  Evidence associated with the claims file after the last 
final denial in July 1971 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for a back disorder.


CONCLUSIONS OF LAW

1.  The July 1971 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a back 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In regards to the issue of whether to reopen the Veteran's 
previously disallowed claim of entitlement to service 
connection for a back disorder, the Board notes that it is 
granting the entire benefit sought on appeal.  As such, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act 
(VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).  

Analysis

Historically, the Veteran was denied service connection for a 
back disorder by an RO rating decision dated in July 1971 on 
the basis that his idiopathic scoliosis of the right thoracic 
and left lumbar was a constitutional or developmental 
abnormality and therefore not a disability for which service 
connection could be awarded.  This decision was based on a 
review of the Veteran's lay statements, his service treatment 
records, and a May 1971 VA examination.  The Veteran filed a 
notice of disagreement with this decision, but did not 
perfect an appeal by filing a Substantive Appeal.  Thus, the 
RO's decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).  Thereafter, in January 2005, the 
Veteran submitted a claim indicating a desire for service 
connection for a back injury incurred while in training.  See 
VA Form 21-526 received January 20, 2005.  

Generally, an unappealed rating decision is final under 38 
U.S.C.A. § 7105.  However, a veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  38 C.F.R. § 3.156(a) 
(2008) defines "new and material evidence" as evidence not 
previously submitted which relates to an unestablished fact 
necessary to substantiate the claim and presents the 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist a veteran in developing the facts 
necessary for his claim has been satisfied.

As noted above, the Veteran was previously denied service 
connection for a back disorder on the basis that such 
disability was a constitutional or developmental abnormality 
and therefore not a disability within the meaning of VA law 
and regulations.  Since the prior final denial, the VA Office 
of General Counsel has held that service connection may be 
granted for a congenital, developmental, or familial disease 
on the basis of in-service aggravation.  See VAOPGCPREC 82-
90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel 
Opinion 01-85 (March 5, 1985)].  In that opinion, it was 
noted that a disease considered by medical authorities to be 
of congenital, familial (or hereditary) origin by its very 
nature preexists claimants' military service, but that 
service connection for such diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993).  To the extent the congenital defect is not a 
disease, service connection may still be granted for any 
superimposed disease or injury.  

In the present case, the Board observes that the question of 
whether the origin of the Veteran's scoliosis is congenital, 
developmental, or familial, including whether it is a defect 
or a disease, has not yet been answered.  Yet, regardless of 
this, the Board is of the opinion that evidence submitted 
since the July 1971 RO rating decision, namely, testimony 
from the Veteran in August 2009 that he had no back problems 
or pain prior to a back injury which occurred during his 
basic training, presents a reasonable possibility of 
substantiating his claim when viewed in light of the General 
Counsel Opinion.  In this regard, such testimony raises a 
question as to whether any preexisting defect or disease was 
aggravated by his military service, to include whether a 
superimposed injury or disease was incurred as a result of an 
injury incurred during basic training.  Therefore, since new 
and material evidence has been received, the claim of 
entitlement to service connection for a back disorder may be 
reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened, and to this extent the claim is granted.


REMAND

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

Inadequate VCAA Notice

With regard to both of the Veteran's claims of service 
connection on appeal, the VCAA letters sent to the Veteran in 
February 2005 and April 2005 did not adequately identify the 
evidence necessary to substantiate his service connection 
claim.  In particular, such letters did not provide notice 
regarding the evidence and information necessary to establish 
a disability rating and an effective date should service 
connection be awarded.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran is entitled to complete and 
correct VCAA notice followed by a subsequent readjudication.  
On remand, corrective action must therefore be taken. 

The Veteran submitted a written statement in April 2005 in 
which he indicated that he sought treatment for his claimed 
back disorder shortly after service separation.  
Specifically, he stated that he was seen at the VA Medical 
Center (MC) in Atlanta, Georgia beginning in June 1970.  
Similarly, he testified during his August 2009 hearing that 
he continues to receive treatment at the VAMC in Atlanta, 
Georgia for his claimed disorders, including PTSD.  


Outstanding Treatment Records 

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, because the Board has identified outstanding 
VA records pertinent to the Veteran's current claims on 
appeal, VA must undertake efforts to acquire such documents 
as these records may be material to his claims; a reasonable 
effort should be made to obtain such records.  See 38 
U.S.C.A. § 5103A(b).

PTSD Stressor Development

The Veteran testified during his August 2009 hearing that he 
has been diagnosed with PTSD.  It is his belief that such 
disorder is the result of events which occurred while he was 
serving at Elmendorf Air Force Base (AFB) in Alaska.  
Specifically, the Veteran testified that part of his duties 
included checking the hydraulic systems in aircraft returning 
from Vietnam.  In the course of performing this maintenance 
he was exposed to the caskets and boxes of corpses of 
soldiers killed in action.  This was very distressing to him, 
and he began having nightmares and flashbacks during service.  
See also VA Psychiatry Note dated December 29, 2004.  

In the course of attempting to verify the Veteran's claimed 
non-combat stressor, the RO requested that he provide a 60-
day window during which the event occurred.  However, as 
indicated by the Veteran's testimony, this was a recurring 
stressor which occurred throughout his service at Elmendorf 
AFB.  Indeed, the Veteran's service personnel records reflect 
that he served as an aircraft maintenance specialist at 
Elmendorf AFB for the period from February 1969 to August 
1969.  

While the Board is mindful that the United States Army and 
Joint Services Records Research Center (JSRRC) (formerly the 
United States Armed Services Center for Unit Records Research 
(CURR)) has established that events of a more anecdotal 
nature, such as the Veteran's, are extremely difficult to 
verify.  However, since the Board is already remanding the 
Veteran's claim for service connection for PTSD for 
outstanding VA treatment records, the Board finds that the 
agency of original jurisdiction (AOJ) should provide the 
Veteran another opportunity to provide additional details 
which might aid in verifying his claimed stressor.  
Additionally, the AOJ should prepare a report detailing the 
stressor identified by the Veteran and contact the JSRRC, and 
any other appropriate source(s), for verification that planes 
carrying dead soldiers landed at Elmendorf AFB during the 
period from February 1969 to August 1969.  

If evidence is received that corroborates the Veteran's 
claimed stressor and which shows that he has been diagnosed 
with PTSD, then he should be afforded an examination to 
determine whether any current PTSD is related to his verified 
stressor.  See 38 U.S.C.A. § 5103A(d).  

Medical Opinion Re: Back Claim


As discussed above, the RO has previously denied the 
Veteran's claim for service connection for a back disorder on 
the basis that his scoliosis, which was first diagnosed 
during his active military service, represents a congenital 
or developmental deformity.  The issue of whether scoliosis 
is a defect or disease that is congenital, developmental, or 
familial in origin is a medical question that is not within 
the purview of VA adjudicators, including the Board.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board is 
prohibited from making conclusions based on its own medical 
judgment).  In the present case, none of the current medical 
evidence of record, including the Veteran's service treatment 
records, explicitly indicate that his scoliosis is 
congenital, developmental, or familial in origin.  Rather, as 
noted by the May 1971 VA examination report, he has been 
diagnosed with "idiopathic" scoliosis of the right thoracic 
and left lumbar.  Idiopathic is defined as "of unknown cause 
or spontaneous origin."  Dorland's Illustrated Medical 
Dictionary, 905 (30th ed. 2003).

The Veteran testified during his hearing that he was unaware 
of any back problems prior to entering the military.  He also 
testified that the first time he was told that he had 
scoliosis was while he was serving in the military.  A review 
of the Veteran's June 1966 enlistment examination does not 
reveal any clinical abnormalities of the back; there is also 
no subjective history of arthritis or bone or joint 
deformity.  

In the absence of any competent medical evidence addressing 
whether the Veteran's scoliosis of the right thoracic and 
left lumbar is congenital, developmental, or familial in 
origin, the Board finds that a remand is necessary to afford 
the Veteran a VA examination which specifically addresses 
this question.  See 38 U.S.C.A. § 5103A(d)(1).  Moreover, if 
the examiner determines that the Veteran's scoliosis is a 
congenital, developmental, or familial disease, he/she should 
then provide an opinion as to the likelihood that such 
disease was incurred during or aggravated by the Veteran's 
military service.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990).  Similarly, if the examiner determines that the 
Veteran's scoliosis is a congenital, developmental, or 
familial defect, he/she should then provide an opinion as to 
the likelihood that the Veteran incurred a superimposed 
disease or injury as a result of his military service, 
including his currently diagnosed degenerative joint disease, 
L5/S1 lumbar disc herniation, left paracentral annular tear, 
and L3/L4 facet arthropathy.  See id.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice 
regarding the disability rating and 
effective date as to both of his claims on 
appeal.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).

2.  Obtain any electronic and non-
electronic VA treatment records, including 
any radiological reports, from the VAMC in 
Atlanta, Georgia (Decatur) for the period 
from June 1970 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

3.  Contact the Veteran and request that 
he provide any additional details 
regarding his claimed stressor of seeing 
caskets while servicing aircraft at 
Elmendorf AFB.  The AOJ should also 
request that the Veteran identify any 
particular month(s) (within a 60-day 
window, if possible), in which aircraft 
with dead soldiers were serviced.  The AOJ 
should also inform that Veteran that he 
can submit buddy statements to help 
corroborate his claimed stressor.

4.  Following any additional responses 
received from the Veteran, the AOJ should 
contact the JSRRC, and any other 
appropriate source(s) for verification 
that planes carrying dead soldiers from 
Vietnam landed at Elmendorf AFB during the 
period from February 1969 to August 1969.  
Any additional action suggested by JSRRC 
or other source(s) should be accomplished.

5.  If, and only if, the Veteran's claimed 
stressor is verified, schedule him for a 
psychiatric examination.  The purpose of 
this examination is to determine the 
existence and etiology of any current 
PTSD.  The claims file, including a list 
of verified stressor(s) and a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims file 
was reviewed in connection with the 
examination.  After reviewing the record 
and examining the Veteran, the examiner 
should determine whether the Veteran 
currently has PTSD.  Then the examiner 
should determine whether the corroborated 
in-service stressor(s) were sufficient to 
produce PTSD.  In this regard, the 
examiner is instructed to consider only 
the stressor(s) identified as having been 
verified by the record.  The examiner 
should utilize the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how each 
of the diagnostic criteria is or is not 
satisfied.  Also, if PTSD is diagnosed, 
the examiner must identify the stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinion 
expressed and the foundation for all 
conclusions should be clearly set forth.  

6.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for a spine examination for the 
purpose of ascertaining the nature and 
etiology of any current back disorder, 
including scoliosis of the right thoracic 
and left lumbar.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims file was reviewed in 
connection with the examination.  After 
reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
provide responses to the following 
questions.  A complete rationale should be 
provided for any opinions expressed.  

	(a) Is it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran's 
scoliosis is congenital, developmental, or 
familial in origin?  If so, is it best 
characterized as a "defect" or a 
"disease"?

	(b) If it is determined that it is at 
least as likely as not or more likely than 
not that the Veteran's scoliosis is a 
congenital, developmental, or familial 
disease, then is it more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that scoliosis initially 
manifested during service or was 
aggravated by the Veteran's active 
military service?  In considering whether 
the Veteran's scoliosis was aggravated by 
his military service, the examiner should 
specifically comment on whether the 
evidence reflects that his scoliosis 
increased in severity during service, and, 
if so, whether the increase in severity 
was beyond the natural progress of the 
condition.

	(c) If it is determined that it is at 
least as likely as not or more likely than 
not that the Veteran's scoliosis is a 
congenital, developmental, or familial 
defect, then is it more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that his scoliosis 
resulted in any superimposed disease or 
injury, including his currently diagnosed 
degenerative joint disease, L5/S1 lumbar 
disc herniation, left paracentral annular 
tear, and L3/L4 facet arthropathy?  

	(d) Finally, is it more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any other current 
back disorder is etiologically related to 
the Veteran's active service?  

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


